      2:19-cr-00441-DCN         Date Filed 07/11/19     Entry Number 32       Page 1 of 2




                   IN THE DISTRICT COURT OF THE UNITED STATES
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISON


UNITED STATES OF AMERICA,           )
                                    )             Criminal No.: 2:19-cr-00441-DCN
  vs.                               )
                                    )
AMIR GOLESTAN,                      )
MICFO, LLC                          )
                                    )
              Defendants.           )
____________________________________)

DEFENDANTS’ RESPONSE TO THE UNITED STATES’ MOTION FOR DISCLOSURE
                      OF EXPERT WITNESSSES

       The Defendants, Amir Golestan and Micfo, LLC, by and through their undersigned

attorneys, hereby respectfully respond to the United States’ July 2, 2019 Motion for Disclosure of

Expert Witness(es) [Entry Number 28]. Defendants have not identified any expert witnesses at

this time. Defendants reserve the right to identify such expert(s) and, if any such expert(s) is

identified, Defendants will, in accordance with Federal Rule of Criminal Procedure 16(b)(1)(C),

disclose a written summary of the testimony Defendants intend to use under Rules 702, 703, and

705 of the Federal Rules of Evidence as evidence at trial.



                               [SIGNATURE PAGE FOLLOWS]
      2:19-cr-00441-DCN      Date Filed 07/11/19      Entry Number 32        Page 2 of 2




                              NELSON MULLINS RILEY & SCARBOROUGH LLP

                              By: s/ E. Bart Daniel
                                 E. Bart Daniel
                                 Federal Bar No. 403
                                  E-Mail: bart.daniel@nelsonmullins.com
                                  John C. McElwaine
                                  Federal Bar No. 6710
                                  E-Mail: john.mcelwaine@nelsonmullins.com
                                  Matthew W. Orville
                                  Federal Bar No. 12533
                                  E-Mail: matt.orville@nelsonmullins.com
                                  151 Meeting Street / Sixth Floor
                                  Post Office Box 1806 (29402-1806)
                                  Charleston, SC 29401-2239
                                  (843) 853-5200

                                  Attorneys for Amir Golestan and Micfo, LLC

July 11, 2019

Charleston, South Carolina
